Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4-6, 8-25 and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With respect to claim 1, the prior art does not teach a method for implementing a multi-qubit gate using an ion trap, comprising:
	enabling ions in the ion trap that include three energy levels;
	enabling a low-heating rate motional mode at a ground state of motion with the ions in the ion trap; and
	performing a Cirac and Zoller (CZ) protocol using the low-heating rate motional mode as a motional state of the CZ protocol and one of the energy levels as an auxiliary state of the CZ protocol, wherein performing the CZ protocol includes implementing the multi-qubit gate.

With respect to claim 25, the prior art does not teach a system for implementing a multi-qubit gate in an ion trap, comprising:
	the ion trap with multiple ions that include three energy levels;
	an optical controller configured to control the ions in the ion trap;

enable a low-heating rate motional mode at a ground state of motion with the ions in the ion trap; and
	perform, with at least the optical controller, a Cirac and Zoller (CZ) protocol using the low-heating rate motional mode as a motional state of the CZ protocol and one of the energy levels as an auxiliary state of the CZ protocol, wherein the CZ protocol implements the multi- qubit gate using at least a subset of the ions in the ion trap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art

a.	Monroe et al. (US 9,858,531) teaches a Qubit logic gate apparatus comprising different energy levels.
b.	Hendrickson et al. (US 2021/0142204) teaches a Qubit gate comprising different energy levels.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON P LE/Primary Examiner, Art Unit 2844